Case: 19-40717     Document: 00515866399        Page: 1     Date Filed: 05/18/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 18, 2021
                                 No. 19-40717                    Lyle W. Cayce
                                                                      Clerk

   Cameron County Housing Authority; Community
   Housing & Economic Development Corporation,

                                                          Plaintiffs—Appellants,

                                     versus

   City of Port Isabel; City of Port Isabel City
   Commission; Port Isabel Planning and Zoning
   Commission,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:17-CV-229


   Before Smith, Ho, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         Hurricane Dolly severely damaged a public housing development in
   Port Isabel, Texas (the “City”). The Cameron County Housing Authority
   (“CCHA”) operated the complex and received conditional grant money to
   rebuild it. But the grant fell through. CCHA responded by suing the City
   under the Fair Housing Act (“FHA”) and other statutes. The district court
   dismissed the FHA claims for lack of standing. We affirm.
Case: 19-40717       Document: 00515866399        Page: 2   Date Filed: 05/18/2021




                                   No. 19-40717


                                        I.
         Plaintiff CCHA provides affordable housing to low-income families in
   Cameron County, Texas. According to its executive director, roughly 99% of
   its tenants are “Hispanic/Latino.” Plaintiff Community Housing &
   Economic Development Corporation (“CHEDC”) is a public facility
   corporation wholly owned by CCHA (collectively “Plaintiffs”). Prior to
   2008, CHEDC owned and CCHA operated the 16-unit Neptune Apartment
   Complex in Port Isabel, Texas. Then Hurricane Dolly struck the region and
   rendered the complex uninhabitable. Plaintiffs lacked funds to redevelop the
   property, so the Neptune Apartments sat vacant for several years.
         In April 2014, Plaintiffs applied for a federal disaster-recovery grant
   through the Lower Rio Grande Valley Development Council (“LRGVDC”)
   to rebuild the Neptune Apartments as a 26-unit complex. LRGVDC
   approved the project and authorized more than $1.7 million in grant money.
   But it conditioned the funds on Plaintiffs’ ability to begin construction by
   December 1, 2015.
         Plaintiffs failed to perform due diligence on whether their proposed
   project complied with City zoning requirements. They eventually discovered
   it did not. So in February 2015—10 months after receiving the grant from
   LRGVDC—Plaintiffs approached the City and asked for rezoning.
         City procedures required Plaintiffs to pass through a two-step process.
   Plaintiffs began by submitting their rezoning request to the City’s Planning
   and Zoning Commission (“P&Z Commission”). The P&Z Commission
   would then make a preliminary recommendation and transmit it to the City
   Commission for a final decision. Only the City Commission could make
   zoning changes.
         The P&Z Commission held a public hearing on Plaintiffs’ rezoning
   request in March 2015. Several Port Isabel residents appeared at the hearing




                                        2
Case: 19-40717      Document: 00515866399          Page: 3    Date Filed: 05/18/2021




                                    No. 19-40717


   to voice their opposition. A number of these residents, some of whom were
   white, expressed concern about the construction of a multi-family, mixed-
   income housing complex near their single-family homes. After hearing these
   concerns, the P&Z Commission unanimously recommended denying
   Plaintiffs’ request. P&Z Secretary Ramona Alcantara explained that the
   Commission’s decision was “absolutely not” based on discrimination and
   noted that “most of the people on the . . . commission are Hispanics.” She
   added that the recommendation was instead “about safety, congestion,
   density, [and] parking” and that Plaintiffs’ 26-unit apartment design
   “wasn’t a good plan for th[e] neighborhood.”
          Rather than push for the City Commission to approve rezoning over
   the P&Z Commission’s negative recommendation, Plaintiffs thought it
   better to address the public’s opposition directly. They spent the next several
   months working with nonprofit housing organizations on a community-
   engagement effort that included knocking on doors, handing out flyers, and
   meeting with residents and leaders. Based on the feedback they received,
   Plaintiffs developed a new plan for the Neptune Apartments that reduced the
   number of units from 26 to 16. LRGVDC approved the plan and reduced
   funding for the project from $1.7 million to just over $1 million.
          Plaintiffs submitted their revised 16-unit plan to the P&Z Commission
   for consideration at a hearing on June 10, 2015. Before the scheduled hearing,
   City Manager Jared Hockema spoke with CCHA’s executive director Daisy
   Flores. Flores was unable to answer Hockema’s questions about the
   building’s height, setback, parking, and unit sizes—“the same questions that
   the P&Z [Commission] would be asking her.” So Hockema suggested that
   Flores delay the hearing, “work on her proposal more,” and come back with
   “concrete changes” that would address the P&Z Commission’s questions.
   Flores took Hockema to say that the hearing would be “explosive and
   embarrassing” if she moved forward, and she decided to cancel it.



                                          3
Case: 19-40717      Document: 00515866399             Page: 4   Date Filed: 05/18/2021




                                       No. 19-40717


           Plaintiffs subsequently developed a 16-unit plan that didn’t require
   any rezoning. Flores met with City officials to discuss the plan in September
   2015—a mere three months before LRGVDC’s December 1 deadline. The
   City responded that it wouldn’t issue the required building permits unless
   Plaintiffs “reduced the number of units on the Neptune site from 16 to 10.”
   So Plaintiffs came up with a new plan and presented it for LRGVDC’s
   approval. On September 28, LRGVDC sent Flores a letter stating that
   funding for the project would be reduced by more than $400,000. The letter
   reiterated that “[t]he project must have closed and have permitting approved
   by 12/1/15” and informed Flores that “LRGVDC w[ould] need to withdraw
   [all] funds” if Plaintiffs failed to comply.
           Plaintiffs submitted their 10-unit plan to City Building Inspector Larry
   Ellis on October 28. Ellis joined Hockema and the City Mayor for a meeting
   with Plaintiffs on November 10. The officials told Plaintiffs at the meeting
   that the City “would not issue any permits for any multi-family buildings”
   and “would only issue permits for four single-family houses.” So Plaintiffs
   returned to LRGVDC once more and requested that the organization amend
   the project to four units. Plaintiffs reported that the City would issue the four
   building permits later that week.
           This time LRGVDC refused. Its executive director told Flores on
   November 24 that the organization would stand by its prior approval of the
   10-unit project as well as the December 1 permitting deadline. Flores
   responded that Plaintiffs could “not close on the . . . grant award [by]
   December 1” because “the City of Port Isabel has indicated that they will
   only approve building permits for four single family houses.” December 1
   came and went, and LRGVDC never issued the funds. The Neptune project
   died.




                                            4
Case: 19-40717      Document: 00515866399           Page: 5    Date Filed: 05/18/2021




                                     No. 19-40717


          Plaintiffs filed this lawsuit against the City, the City Commission, and
   the P&Z Commission two years later. They asserted violations of the Fair
   Housing Act and various other federal statutes. The district court granted
   summary judgment to the City Commission and the P&Z Commission after
   finding they were not independent entities that could be sued. The district
   court granted summary judgment to the City after determining that Plaintiffs
   lacked standing to bring their FHA claims and that their other claims failed
   on the merits.
          Plaintiffs timely appealed. Because they limit their appeal to the
   district court’s dismissal of their FHA claims against the City, the only issue
   before us is whether Plaintiffs have standing to bring those claims. See United
   States ex rel. Drummond v. BestCare Lab’y Servs., L.L.C., 950 F.3d 277, 284
   (5th Cir. 2020). We review the district court’s standing determination de
   novo. Williams v. Parker, 843 F.3d 617, 620 (5th Cir. 2016).
                                          II.
          A plaintiff that “invok[es] federal jurisdiction bears the burden of
   establishing” standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).
   The familiar elements of standing are (1) an injury in fact that (2) is fairly
   traceable to the challenged conduct of the defendant and (3) is likely to be
   redressed by a favorable judicial decision. Ctr. for Biological Diversity v. EPA,
   937 F.3d 533, 536 (5th Cir. 2019) (citing Gill v. Whitford, 138 S. Ct. 1916, 1929
   (2018)). Because we are at the summary judgment stage, Plaintiffs “must set
   forth by affidavit or other evidence specific facts” that create a genuine
   dispute as to their standing. Lujan, 504 U.S. at 561 (quotations omitted);
   Fed. R. Civ. P. 56(a).
                                          A.
          Injury in fact is the starting point. “To establish injury in fact, a
   plaintiff must show that he or she suffered an invasion of a legally protected




                                           5
Case: 19-40717      Document: 00515866399            Page: 6    Date Filed: 05/18/2021




                                      No. 19-40717


   interest that is concrete and particularized and actual or imminent, not
   conjectural or hypothetical.” Ctr. for Biological Diversity, 937 F.3d at 537
   (quotation omitted).
          Plaintiffs have taken great care to specify the nature and timing of the
   injury in this case. Their opening brief describes their injury as an inability to
   use any federal grant funds to “rebuild[] the Neptune Apartments.” Blue Br.
   20–21. Their reply brief clarifies that “Plaintiff[s’] claims under the . . . Fair
   Housing Act were not ripe until December 2015, when Plaintiffs lost the
   federal grant funds” in their entirety. Grey Br. 12–13. Thus, Plaintiffs do not
   claim injury from the reduction in LRGVDC funding that would’ve occurred
   had the City approved their alternative 16- or 10-unit plans. Plaintiffs assert
   instead that they “did not have a complete and present cause of action” until
   all the funds disappeared on December 1, 2015. Id. at 15 (quotation omitted).
          Plaintiffs had a reason to frame their injury this way: they needed a
   theory that would make their November 2017 lawsuit timely under the
   FHA’s two-year statute of limitations. See 42 U.S.C. § 3613(a)(1)(A).
   Focusing on December 1, 2015, gave them a few weeks to spare. What’s
   more, Plaintiffs doubled and then tripled down on their December 1 injury
   theory at oral argument. This exchange took place during Plaintiffs’ top-side
   argument:
          The Court: . . . [W]hat I’m trying to figure out is where
          exactly does the injury in fact for Article III purposes kick in.
          Counsel: When the funds go away entirely.
          The Court: On December 1 is when you get injured?
          Counsel: Precisely.
          The Court: So if [the City] had come to you and said “four
          units is good,” and you had said “okay great,” and the third-
          party lender had said “great, we’re going to close on four,” and
          you closed on November 30, you wouldn’t be injured?




                                           6
Case: 19-40717        Document: 00515866399              Page: 7       Date Filed: 05/18/2021




                                          No. 19-40717


           Counsel: I think that’s right, Your Honor. I think that’s
           right. . . .
   Oral Argument at 19:34–20:03. And this exchange took place during
   Plaintiffs’ rebuttal:
           The Court: . . . Could your client have sued [in March 2015
           after the initial P&Z hearing] . . . ?
           Counsel: The damages at that time I think weren’t clear,
           Your Honor, because we still had access to the funding; we
           still—we had time, we had months to go and try and make this
           come to fruition.
           The Court: So you didn’t have a claim in March?
           Counsel: I don’t think it was ripe at that time, Your Honor.
           The Court: What about June?
           Counsel: I don’t believe so.
           The Court: And not July—really not until December 1?
           Counsel: That’s my—that’s our position. On December 1,
           when the Federal Government says these funds are gone, our
           claim becomes fully ripe. . . .
Id. at 56:58–57:41.* We take Plaintiffs at their word. See Bernhard v. Whitney
   Nat’l Bank, 523 F.3d 546, 551 (5th Cir. 2008). Thus the “injury in fact” of
   which they complain is the total elimination of federal funding that occurred
   on December 1, 2015. Competent summary judgment evidence supports that
   asserted injury. So the next question is whether the injury is fairly traceable
   to the City.




           *
            The block quotations have been modified for clarity but are materially identical to
   the discussion that took place at argument. The full discussion is available at
   https://www.ca5.uscourts.gov/OralArgRecordings/19/19-40717_1-8-2021.mp3.




                                                7
Case: 19-40717       Document: 00515866399           Page: 8     Date Filed: 05/18/2021




                                      No. 19-40717


                                           B.
          It is not. Standing requires a “causal connection between the injury
   and the conduct complained of.” Lujan, 504 U.S. at 560. This connection is
   lacking where “the challenged action of the defendant [is] . . . the result of
   the independent action of some third party not before the court.” Ibid.
   (quotation omitted). Obviously, it’s also lacking where the plaintiff’s injury
   is self-inflicted. See Ctr. for Biological Diversity, 937 F.3d at 540–41.
          Here, the summary judgment record makes clear that Plaintiffs’
   December 1 loss of federal funding was the combined result of third-party
   actions and self-inflicted harm. LRGVDC, not the City, set the December 1
   deadline for Plaintiffs to begin construction. Plaintiffs let half of their allotted
   time evaporate before they requested rezoning. That was not the City’s fault.
   When the P&Z Commission recommended denying Plaintiffs’ request, they
   did not pursue a favorable ruling from the City Commission; they opted
   instead to conduct a community-engagement effort and submit a new plan to
   the P&Z Commission three months later. On the day of the P&Z
   Commission’s scheduled hearing to consider the revised plan, Plaintiffs
   withdrew it. Then they waited until September 2015 to present a new 16-unit
   plan to City officials. At that point, 17 months had passed since LRGVDC
   conditionally granted funding to the Plaintiffs. And three months remained
   until the December 1 deadline. Plaintiffs were in a pinch—but it was a pinch
   of their (and LRGVDC’s) own making.
          It’s true that the City assumed a more active role during the last few
   months of Plaintiffs’ scramble to secure funding: City officials rejected the
   16-unit plan in September and rejected a subsequent 10-unit plan in
   November. But it’s also irrelevant. As discussed above, Plaintiffs have
   repeatedly disclaimed any injury predating the complete loss of funds that
   occurred on December 1. And when we focus on that December 1 injury, it’s




                                            8
Case: 19-40717      Document: 00515866399           Page: 9   Date Filed: 05/18/2021




                                     No. 19-40717


   clear the City had nothing to do with it. In fact, the City took steps to help
   Plaintiffs avoid their asserted injury by agreeing to approve a four-unit
   project. It was LRGVDC that sank the four-unit proposal, and it was
   LRGVDC that enforced the December 1 deadline. Thus, Plaintiffs’ injury is
   not fairly traceable to the City. See Lujan, 504 U.S. at 560.
          AFFIRMED.




                                          9